Title: From Alexander Hamilton to George Washington, 9 June 1794
From: Hamilton, Alexander
To: Washington, George



Treasy. Dept. June 9. 1794.
Sir,

I have the honor to send here with sundry papers which relate to the Petition of William Martin & contain full information on the subject. Upon the whole as Mr. Martin is undoubtedly an innocent sufferer, I incline to the opinion that a pardon may be adviseable which would operate to remit one half the penalty incurred.
With perfect respect &c.

A Hamilton

